Citation Nr: 1508111	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-30 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to nonservice-connected death benefits.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter.
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.  He died in August 2008 and the appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appellant and her daughter testified at an October 2014 hearing before the undersigned Veterans Law Judge (VLJ) at the RO in San Antonio, Texas.  A transcript of the hearing is of record. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred by the Veteran as a result of VA surgery in 1993 has been raised by the record during the October 2004 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for the cause of the Veteran's death, entitlement to death pension, and entitlement to accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 35 years after his separation from active duty service, and he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) in a January 2005 rating decision, effective September 29, 2004.  He was therefore not in receipt of a total disability rating for during the 10 years preceding his death in August 2008.  Furthermore, the Veteran died more than 35 years after his separation from active duty service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

VA has certain duties to notify and assist claimants in the substantiation of their claims.  In this case, the claim for DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  As such, no further notice or assistance is required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the other claims on appeal.  Initially, regarding the claim for entitlement to service connection for the cause of the Veteran's death, the Board finds that the Veteran's personnel records must be obtained to determine whether he served in the Republic of Vietnam and is eligible for the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 associated with exposure to certain herbicide agents.  The appellant contends that the Veteran's death was caused in part by nonservice-connected coronary artery disease (CAD) and peripheral vascular disease (PVD). Service connection may be possible for one or both of these conditions related to the Veteran's presumed exposure to herbicides if the record establishes he served in Vietnam.  The death certificate and VA medical records show that PVD, gangrene, and an infected lower extremity ulcer all significantly contributed to the Veteran's death.  Thus, efforts must be made to obtain the Veteran's service personnel records.

Turning to the claim for entitlement to nonservice-connected death pension, 
basic entitlement to this benefit exists if the surviving spouse meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  The RO denied the appellant's pension claim on the basis that she exceeded the income limit for the award.  However, the appellant testified that she has many unreimbursed medical expenses and it is not clear whether she has submitted complete information regarding these expenses.  A list of prescriptions and credit card charges was received from the appellant in December 2014, but the information submitted does not reflect if she received reimbursement from her daughters or other parties' for these expenses.  The Board finds that the appellant should be provided an Improved Pension Eligibility Report (EVR) or similar form and asked to supply VA with her complete and updated income and expense information.  

Finally, the Board finds that the claim for service connection for the cause of the Veteran's death and entitlement to accrued benefits are inextricably intertwined with the pending claim for compensation under 38 C.F.R. § 1151 recently raised by the appellant.  The case must therefore be remanded to allow for adjudication of the 38 U.S.C.A. § 1151 claim prior to the issuance of a decision regarding the claims currently on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice for her claim, including (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Contact the appellant and request that she provide updated financial status reports.  Any financial status questionnaire provided for completion should request detailed information regarding current sources of income and expenses, to include unreimbursed medical expenses (to include reimbursement from any family members).  The parties should also be asked to identify all types of welfare assistance from any State government, to include both cash assistance and assistance in any other form including housing, food stamps, and payment of medical expenses.  

3.  Make all necessary efforts to verify whether the Veteran served in the Republic of Vietnam and to obtain his service personnel records.  All efforts to obtain the requested service verification and records must be documented in the paper or virtual claims file and any records received must be associated with the claims file.  

4.  Develop and adjudicate the claim for compensation under 38 U.S.C.A. § 1151 (West 2002) for additional disability incurred by the Veteran as a result of VA surgery in 1993.

5.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the appellant and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


